Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials DR by Import Specialist Daniel Rainer on the invoices covered by the above protests, and assessed with duty-at 35 per centum ad valorem under Item 731.90, Tariff Schedules of the United States, consists of game machines, games having mechanical controls for manipulating the action, and parts thereof.
IT IS FURTHER STIPULATED AND AGREED that said merchandise is claimed to be dutiable under Item 734.20, Tariff Schedules of the United States at the rate of 11% per centum ad valorem on merchandise entered or withdrawn for consumption before January 1,1966.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiffs, to be dutiable at the rate of 11%% ad valorem under item 734.20.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.